DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to modify Figulla with a thin-film micromesh as taught by Carman due to its holes or fenestrations, as Figulla discloses inserts that provide complete occlusion and the modification would render the device inoperable for its intended purpose.  
However, Examiner notes the inserts of Figulla are being used for occlusion or diversion of blood flow and to prevent flow into an aneurysm, and the intended purpose is to close an opening in a heart, as disclosed in the claim, not necessarily only for “complete occlusion” although stated in the specification.   The fact that Carman teaches the micromesh having several fenestrations or pores doesn’t prevent it from being able to occlude or close an opening of a heart.   In fact, Dacron textiles (the disclosed material of inserts 120, 130 in Figulla) may also have at least a degree of porosity.  Therefore, modifying Figulla with Carman would still result in the inserts occluding the interspaces in the disks to close an opening in a heart, since Carman teaches that the Nitinol thin film micromesh material provides flow diversion that closes different types of openings in the heart (such as occlusion of the LAA, paragraph 62).  Additionally, Figulla discloses using Dacron textile material for the inserts (120, 130), and Carman teaches that Dacron is difficult to precisely control the porosity and is very thick material (paragraph 10).  Therefore, one of ordinary skill in the art would look to Carman to modify the material of the inserts in Figulla to Nitinol micromesh to have a lower profile device and maintain hyperelastic properties while sufficiently reducing flow, as well as to better control the porosity.  The combination and modification does not render the device inoperable for the intended purposes, and would have been obvious to one having ordinary skill in the art, as various types of materials or films for occluding.  
Applicant argues that Carman et al. teaches the Nitinol thin-film micromesh being disposed over the collapsible stent or support structure, however, in contrast the claim discloses the Nitinol thin-film micromesh being disposed within the support structure.  
However, Examiner notes that Figulla et al. discloses an occlusion device having inserts or membranes disposed within a first and second disk (figure 13, membrane 130).  Additionally, Maguire et al. discloses an occlusion device having a similar thin-film membrane disposed within a first and second disk (paragraph 0056).  Carman et al. is being used simply to teach that it is known in the art to provide a Nitinol thin-film micromesh sheet or material for occlusion by diverting blood flow into an aneurysm.  This Nitinol thin-film micromesh sheet may be used in the device of Figulla et al. or Maguire et al., for the same purpose of occluding or diverting blood flow.  
	Applicant argues that the prior art fails to disclose a first polymer membrane disposed within the first disk, and a second polymer membrane disposed within the second disk.  In other words, the first disk includes both a first Nitinol thin-film micromesh and first polymer membrane, and the second disk includes both a second Nitinol thin-film micromesh and a second polymer membrane.  Applicant argues that the prior art fails to disclose multiple membranes or inserts in each of the two disks.  
	However, Maguire et al. teaches multiple layers for the inserts comprising a first polymer membrane disposed within the first disk and a second polymer membrane disposed within the second disk.  The flexible membrane may further comprise a laminating layer over the membrane for attaching to the first and second disk, the layer created with a polymer, ePTFE, and would therefore be configured to be disposed around the thin film metallic membrane 104 in each of the first and second disks (paragraph 0041).  Examiner notes that although not two distinct inserts, the membrane comprising a second laminated polymer layer may be considered the second membrane within the disk, in addition to the first membrane or insert 104.
	Applicant argues that the Figulla would not be combined with prior art such as Peterson or Carman to provide suitable materials.
	However, Peterson discloses multiple embodiments of occlusion devices, such as figure 1a, being ribs or tines, but also as shown in figure 8b, which is a woven or braided polyester fabric (figure 65) which is similar to the support structure or braided wires of Figulla (figures 12, 13).  Similarly, Carman et al. is being used simply to teach that it is known in the art to provide a Nitinol thin-film micromesh sheet or material for occlusion by diverting blood flow into an aneurysm.  This Nitinol thin-film micromesh sheet may be used in the device of Peterson or Figulla et al., for the same purpose of occluding or diverting blood flow.  Therefore, it would have been obvious to one having ordinary skill in the art to provide the materials suitable for the occlusion device.
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figulla et al. US 9161758 in view of Maguire et al. US 2017/0354421 in view of Carman et al. US 2014/0249620.
Regarding claims 1 and 21, Figulla et al. discloses an occlusion device 190 for closing an opening in a heart, comprising a support structure including a first disk, a second disk, and a waist portion (see annotated figure 19 below),
the first disk including a first portion extending radially from a central point at one end of a wire mesh to a first outer radius, and a second portion tapering from the first portion at the first outer radius to a first inner radius less than the first outer radius, wherein the first outer radius is a largest radius of the first disk and is located at a center of the first disk (see annotated figure 19 below),
the second disk including a third portion extending radially from a central point at an opposite end of the wire mesh to a second outer radius, and a fourth portion tapering from the third portion at the second outer radius to a second inner radius less than the second outer radius wherein the second outer radius is a largest radius of the second disk and is located at a center of the second disk (see annotated figure 19 below), and
wherein the waist portion is configured to taper from the first inner radius to a narrower central portion across the opening of the heart and to taper out from the narrower central portion across the opening of the heart to the second inner radius (see annotated figure 19 below);
a first membrane disposed within the first disk and attached to at least a portion of an inner surface of the first disk (occlusion device may have at least one insert 120 or 130 arranged in or on the first disk, or proximal retention region, column 14, line 52-column 15, line 3), and a second membrane extending across at least the fourth portion of the second disk (occlusion device may have at least one insert 120 or 130 being placed on the second disk, or distal retention region; column 14, line 52-column 15, line 3). 

    PNG
    media_image1.png
    635
    681
    media_image1.png
    Greyscale

Figulla et al. discloses a variety of materials for the membrane (column 14, line 65 – column 15, line 3), but fails to disclose the first membrane and the second membrane being a Nitinol thin-film micromesh, the second micromesh being disposed within the second disk and attached to at least a portion of an inner surface of the first disk, or further comprising a first polymer membrane disposed within the first disk and a second polymer membrane disposed within the second disk.
Maguire et al. teaches an occlusion device having a first and second disk (figure 18, paragraph 0056, occlusion device may have a plurality of disks or bulbs, including 2, 3, 4, 5, 6 bulbs), a thin metallic film membrane 104 (paragraph 0039) which can be fixed within any of the bulbs, all of the bulbs, or a combination of the bulbs (paragraph 0056) and attached to an inner surface (figure 2, with support portion 106) the membrane being expandable to extend across the mesh support structure and block passage of fluid from a proximal and distal end of the occlusion device and increase a thrombogenic response (paragraph 0039-0040), further comprising a first polymer membrane disposed within the first disk and a second polymer membrane disposed within the second disk (paragraph 0041; the flexible membrane may further comprise a laminating layer over the membrane for attaching to the first and second disk, the layer created with a polymer, ePTFE, and would therefore be configured to be disposed around the thin film metallic membrane 104 in each of the first and second disks).
Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Figulla et al. with a membrane insert  disposed within the first and second disk, and a polymer membrane disposed within the first and second disk around the membrane insert, as taught by Maguire et al. as it is known in the art to provide an expandable mesh structure within a disk for blocking fluid from a proximal to distal end, additional inserts may be used as desired to provide additional blocking of blood flow and increase a thrombogenic response (paragraph 0039) and polymer lamination for attachment to the first or second disks (an additional membrane surrounding the disks in each structure), and with a Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing flow.
Regarding claim 2, Figulla et al. discloses the waist portion joining the second portion at the first inner radius and the fourth portion at the second inner radius (see annotated figure 1 above).
Regarding claim 5, Figulla et al. discloses the support structure being a Nitinol alloy wire mesh (column 6, lines 38-42).
Regarding claim 6, Figulla et al. in combination with Carman et al. discloses the first Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both; and the second Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both (Figulla et al. discloses the occlusion device may have at least one dimensional insert 120 or 130 arranged in or on the first disk, or proximal retention region, and the second disk, or distal retention region; column 14, line 52-column 15, line 3; Carman et al. discloses the inserts being Nitinol sheet inserts 30, 62, paragraphs 0056, 0064).
Regarding claim 7, Figulla et al. in combination with Carman et al. disclose a first and second fenestrated thin-film micromesh, wherein the at least one fenestrated thin-film micromesh has a thickness of between 2 and 20 microns (Carman et al. paragraph 0078) and a variety of fenestration or pore dimension patterns (Carman, et al. for example, paragraphs 0057, 0066-71, 0092,0097, pore sizes between .1-400 microns), but does not explicitly disclose wherein each fenestration of the at least one fenestrated thin-film micromesh has a length of between 25 and 500 microns along a long axis of the fenestration, wherein each strut of the at least one fenestrated thin-film micromesh has a width of between 4 microns and 30 microns, and the at least one fenestrated thin-film micromesh has a pore density of between 50 and 2000 pores/mm2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Figulla et al. in combination with Carman et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 8-13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. US 2003/0057156, in view of Figulla et al. US 9161758, in view of Carman et al. US 2014/0249620.
Regarding claims 8-13, Peterson et al. discloses a device for occluding left arterial appendage (paragraph 0038), comprising: a left atrial appendage closure having a support structure 1200 configured to engage an interior wall of the left atrial appendage 910 (figure 8b), wherein the support structure comprises a plurality of struts extending radially from a center to a distal portion (see annotated figure 8b below) to form a substantially hemisphere shape (figure 8a, 8b) and wherein the struts connect at a single termination point (braid device structure 1200 may be tied, crimped, or banded together at the proximal structure ends with bands 810, paragraph 0060), the distal portion of each strut being configured to engage the interior wall of the left arterial appendage 910 (figure 8b), the distal portion of each strut is configured to engage the interior wall of the left atrial appendage (figure 8b, atrial appendage 910), the support structure 1200 being a Nitinol allow frame (paragraph 0067, structure 1200 formed of wire braid nitinol wire), the membrane being a two dimensional membrane or sheet cover attached to the support structure and configured to extend across the opening of the left atrial appendage (membrane placed over the proximal portion 1200p, figure 8a), the cover forming a three dimensional cover having a substantially hemisphere shape corresponding to the shape of the support structure (figure 8a, 8b); wherein the distal portion of each strut is configured to engage the interior wall of the left atrial appendage (figure 8b, atrial appendage 910), the support structure being a Nitinol alloy frame (paragraph 0067, structure 1200 formed of wire braid nitinol wire). 

    PNG
    media_image2.png
    254
    353
    media_image2.png
    Greyscale

Peterson et al. discloses a support structure being made of a nitinol wire (paragraph 0059), and having a membrane extending across an opening of the left arterial appendage (for example, figures 8a, 8b), but fails to explicitly disclose the support structure being composed of a bioabsorbable metal or polymeric material that is absorbed, degraded, dissolved, or otherwise fully broken down after a predetermined amount of time, or the cover membrane being a fenestrated Nitinol thin-film micromesh sheet, wherein each fenestration of the at least one fenestrated thin-film micromesh has a length of between 100 and 500 microns along a long axis of the fenestration, wherein each strut of the at least one fenestrated thin-film micromesh has a width of between 4 microns and 30 microns, and the at least one fenestrated thin-film micromesh has a pore density of between 50 and 2000 pores/mm2.  
Figulla et al. discloses an occlusion device having a support structure being made of various materials, such as nitinol braiding wire having shape memory, or another material having shape memory and being biodegradable (column 6, lines 38-45) as it is known to include a biodegradable shape memory to degrade in physiological conditions once placed within the body at a controllable or adjustable rate (column 11, line 64-column 12, line 41) without having to be removed from the body.
Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a fenestrated membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being fenestrated thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20), the fenestrated thin-film micromesh cover comprises a two-dimensional fenestrated thin-film mesh micromesh sheet (Nitinol sheets 30, 62), wherein each fenestrated thin-film micromesh has a thickness of between 2 and 20 microns (paragraph 0078) and a variety of fenestration or pore dimension patterns (for example, paragraphs 0057, 0066-71, 0092,0097, pore sizes of about .1-400 microns), but does not explicitly disclose wherein each fenestration of the at least one fenestrated thin-film micromesh has a length of between 25 and 500 microns along a long axis of the fenestration, wherein each strut of the at least one fenestrated thin-film micromesh has a width of between 4 microns and 30 microns, and the at least one fenestrated thin-film micromesh has a pore density of between 50 and 2000 pores/mm2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peterson et al. in combination with Figulla et al. and Carman et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Peterson et al. with a support structure comprising a bioabsorbable metal or polymeric material, as taught by Figulla et al., so that the structure once placed within the body can be that is absorbed, degraded, dissolved, or otherwise fully broken down after a predetermined amount of time in a controlled manner without having to be removed from the body, and a membrane cover made of Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing flow, the support structure and cover membrane with a substantially hemispherical or dome shape as appropriate to be placed within and occlude the left atrial appendage.
Regarding claim 22, Peterson et al. and Figulla et al. disclose an occlusion device essentially as claimed, but fails to further comprise a polymer membrane covering disposed over a part of the support structure, wherein the fenestrated thin-film micromesh cover is disposed over a part of the polymer membrane covering.
Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a fenestrated membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being fenestrated thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20), the fenestrated thin-film micromesh cover comprises a two-dimensional fenestrated thin-film mesh micromesh sheet (Nitinol sheets 30, 62), and comprises a polymer membrane covering disposed over a part of the support structure, wherein the fenestrated thin-film micromesh cover is disposed over a part of the polymer membrane covering (paragraph 0082, a polymer adhesive is used to adhere the thin film sheet over a stent, which can be considered the polymer membrane covering, and the thin film micromesh is disposed over a part of the polymer membrane covering when being adhered).
Therefore, it would have been obvious to provide a polymer membrane covering disposed over the support structure, as taught by Carmen et al., in order to adhere the fenestrated thin-film micromesh cover to the support structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771